DETAILED ACTION
The following is in response to the amendments and arguments filed 12/31/2021.  Claim 21-40 are pending, claims 1-20 are cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100(a)" and "220" have both been used to designate “substrate.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.


In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21  recites generating a web page and transmitting payment account numbers to a web site. 
Claims 21-40 are directed to a method and product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The claim as a whole recites a fundamental economic principle or practice whish falls within the abstract grouping of a certain method of organizing human activity. The claimed invention is a method that allows for generating (accessing) a web page and transmitting a payment account number to a website for a payment transaction which is a sales activity which falls into fundamental economic practices as certain methods of managing interactions between people. Thus, the claim recites an abstract idea. Claim 31 are also abstract for similar reasons  (Step 2A Prong 1: YES.  The claims recite an abstract idea).
The claim as a whole recites a fundamental economic practice of a payment method. The claimed invention is a method that allows for users to access a webpage and transmit payment account number information which is a method of managing interactions between people. The mere nominal recitation of a generic mobile device and processor (claim 31) does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and transmitting payment account numbers a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing payment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device with Step 2B: NO. The claims do not provide significantly more).
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of providing payment account numbers in a computer environment. Thus, even when 
	Dependent claims 22-30 and 32-40 (directed to generating and receiving data, a body housing, contactless element etc. ) further define the abstract idea that is present in their respective independent claims 21 and 31 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 21-40 are not patent-eligible.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Specifically as to claims 21 and 31, the limitation of a mobile device displaying  four vertically stacked windows and receiving entry of the payment account numbers and transmitting over a network the payment account number to a web site is not described in the specification.  The specification provides for using a mobile device, with an application, contacting a remote server, which may operate a website and the web site may have a web page which may have data entry fields but does not provide for a specific algorithm for programming the mobile device to perform this method.  Additionally, the specification does not provide for “receiving, by the mobile device via user input to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively; and transmitting, by the mobile device over a network, the payment account number to a Web site, wherein the Web site performs a payment transaction using the payment account number.”  The instant specification briefly mentions a possible advantage and/or use of this formatting “if an account identifier has four segments, with four characters in each segment, the Web page may have four windows so that the user may enter the four segments” (see para 44). Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). 

Specifically as to claims 22-24 and 38-39, the claims recite ‘generating by the mobile device a fifth(sixth) window on the GUI”  is not described in the specification.  The specification provides for using a mobile device, with an application, to access a web page but does not provide for a specific algorithm for programming the mobile device to perform this method.  
Claims 25-30 and 32-37 and 40 are rejected for similar reasons as depending from and including the limitations of claims 21 and 31.
	  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically as to claims 21 and 31, it is unclear what is being claimed, specifically, what the metes and bounds of the claims include, with reference displaying, by a mobile device via a Graphical User Interface (GUI) on a display of the mobile device, four vertically stacked windows, each for receiving first, second, third, and fourth segments of a payment account 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher et al. (US 2009/0144161 A1) in view of Johnson (Designing with the Mind in Mind, 2010).
Specifically as to claims 21 and 31, Fisher et al. disclose a method (and related mobile device performing a method) comprising: displaying, by a mobile device via a GUI on a display of the mobile device, four vertically stacked windows, each for receiving first, second, third, and fourth segments of a payment account number, respectively (see para 23, 13-14 mobile communication device accesses the online store and send the transaction information for authorization is within the scope of “displaying…four vertically stacked windows”); receiving, by the mobile device via user input to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively (mobile device receives the account data from the application see para 22); and transmitting, by the mobile device over a network, the payment account number to a Web site, wherein the Web site performs a payment transaction using the payment account number (see para 13-14).  
Johnson teaches the GUI design use of  the Gestalt principle of Similarity (Objects that look similar appear grouped, all other things being equal, see page 14).  

Specifically as to claims 22 and 38, generating, by the mobile device, a fifth window on the GUI; receiving, by the mobile device, entry of a card verification value (CVV) into the fifth window; and transmitting, by the mobile device, the CVV to the Web site, wherein the Web site uses the CVV in performing the payment transaction (design choice, security codes see para 12).  
Specifically as to claims 23 and 39, generating, by the mobile device, a sixth window on the GUI; receiving, by the mobile device, entry of a date into the sixth window; and transmitting, by the mobile device, the date to the Web site, wherein the Web site uses the date in performing the payment transaction (design choice, security codes see para 12).  
Specifically as to claim 24, wherein the date is an expiration date of an account corresponding to the payment account number (design choice, see para 12-14).  
Specifically as to claim 25, each segment of the payment account number has exactly four numbers (design choice, see para 12-14).  
Specifically as to claim 26, the payment account number includes a bank identification number (design choice, see para 12-14).  
Specifically as to claim 27, the GUI further comprises divider elements between adjacent windows of the four vertically stacked windows (design choice, see para 12-14).  
Specifically as to claim 28, the segments of the payment account number are received via input from a user of the mobile device (design choice, see para 12-14).  

Specifically as to claims 30 and 36, wherein the GUI further displays a card name and one or more user elements (design choice, see para 12-14).  
Specifically as to claim 32, a body housing the non-transitory computer-readable medium (see para 25).  
Specifically as to claim 33, the mobile device is a phone (see para 2).  
Specifically as to claim 34, the non-transitory computer- readable medium stores information in data tracks (see para 25).  
Specifically as to claim 35, a contactless element (see para 12).  
Specifically as to claim 37, wherein the Web page further displays a photograph of a user associated with the payment account number (see para 17, multifactor authentication is within the scope).  
Specifically as to claim 40, the segments of the payment account number are received via input from a user of the mobile device (see para 14).

  Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument with respect to the Objection to the drawings, Examiner respectfully disagrees.  Substrate 100(a) and 220 have not been disclosed as different substrates.  Paragraph [0024] of the original specification discloses “Suitable physical  payment devices may include a substrate, which is typically flat and made of plastic.”  Paragraphs [0026] 
With regards to applicant’s argument with respect to the rejections under 35 USD 101, Examiner respectfully disagrees.  Applicant has argued  the claimed steps of displaying windows on a mobile device for inputting account numbers, receiving those account numbers from user input should not be construed as part of a traditional payment transaction.  Examiner does not know of any exclusion of a claim from a fundamental economic practice or principle because it is not a traditional payment transactions.  The claims are directed to the fundamental economic principle of a payment transaction.   
With regards to applicant’s argument with respect to an improvement to a graphical user interface and stream lined transaction processing, Examiner respectfully disagrees.  The claimed invention does not provide an improvement to the functioning of the computer but to the abstract idea.  Applicant further argues (via Core Wireless) “the user can use the mobile device to input the account number with increased ease by virtue of the four vertically stacked windows… a way to easily remember the entire number” is not directed to an improvement of the functioning of the computer but to improving the memory of the user (remarks page 3).  With regards to CosmoKey Solutions GmbH v. Duo Security LLC (Fed. Cir., Oct. 3, 2021), the claims were held eligible in step two because they recite a specific improvement to a particular computer implemented authentication technique providing low complexity and high security while the instant claimed invention is directed to improving the abstract idea of remembering an account number for a payment transaction.  
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to  steps. The processor and computer readable medium are recited at  high levels of generality and only perform generic functions of executing and storing instructions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The mobile device limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Taking the elements both individually and as a combination, the computer components in claims 21-40 perform purely generic computer functions.  The claims as a whole do not amount to significantly more than the abstract idea itself. 
With regards to applicant’s arguments that claims 21-40 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to transmitting a payment account number to a web site which is an abstract idea of certain methods of organizing human activity.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s arguments with respect the rejections under both 35 USC 112 first and second paragraph, claims 22-24 and 38-39 provide for generating a widow on the GUI but the specification does not provide for how to program a mobile device to perform.  See above  rejections under 35 USC 112 first and second paragraph for specific reasoning.
In response to applicant's argument that Fisher et al does not teach displaying a web page having “four vertically stacked windows, each for receiving first, second, third, and fourth can contact a “remote server, which may operate a Web site. The Web site may have a Web page which may have data entry fields that correspond with the segments of the account identifier” (see para 44 of original specification).  Virtual wallets are notoriously well known in the art as evidenced in the prior art cited in the conclusion for reference but not relied upon.  
If the prior art structure is capable of performing the intended use, then it meets the claim.  The mobile device in Fisher et al is capable of displaying a web page having four vertically stacked windows for receiving segments of a number.  Fisher et al. discloses a payment transaction page with fillable stacked fields.  Examiner further notes there are numerous examples of design choices in designing an interface for inputting payment information, including stacked vertical windows.  See prior art cited but not presently relied upon listed in the Conclusion.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan US 10510061 discloses, in figure 6A, vertically stacked windows for receiving segments of an account.  Moore et al. (US 6330575B1) shows it is notoriously well known to provide multiple layouts for the design of a merchant web page (see fig 9 for example).  Fadel et al. (US 7069271 B1) disclose methods for implementing internet storefronts to provide integrated function.  Phillips (US 2009/0307132 A1) discloses a virtual wallet with images of payment cards including cvv codes (see figure 4).  Chitti et al. (US 2009/0037326) disclose virtual wallet with images of cards (see para 25).  Lebby (EP 0798650 A2) disclose an electronic wallet with image of payment cards (figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691